May 17, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals

                  DONITA ROWAN AND JAMES NIESE, Appellants

NO. 14-06-00197-CV                        V.

 CARMELITA ESCALANTE, M.D., E. EDMUND KIM, M.E., EDGARDO RIVERA,
            M.D., AND FRANKLIN C. WONG, M.D., Appellees
                       ____________________

       This cause, an appeal from the judgment in favor of appellees, CARMELITA
ESCALANTE, M.D., E. EDMUND KIM, M.E., EDGARDO RIVERA, M.D., AND
FRANKLIN C. WONG, M.D., signed November 18, 2005, was heard on remand. We
order the appeal DISMISSED.

       We order appellants, DONITA ROWAN AND JAMES NIESE, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.